DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6-9, 11-13, and 16-19 are rejected under 35 U.S.C. 102a1 as being anticipated by Nguyen et al. (US 8,505,240) (hereinafter Nguyen).
Regarding claim 1, Nguyen discloses a sash limiter assembly for a casement window having a sash (element 114) hinged to a frame (element 112), the sash being selectively shiftable within a range of travel to open and close an opening defined by the frame, the sash limiter assembly comprising: an attachment bracket (Figures 1-2, element 102) having a pivot stud (Figures 1-2, at least element 144) projecting therefrom; a track assembly including a track (Figure 5, element 106) and a traveler (Figure 2, at least element 156), the traveler slidably received by the track, the traveler presenting a projecting stud (See at least Figure 2); and a limiter arm (Figure 1, element 104) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein the attachment bracket is adapted to attach to a sash of the casement window and the track assembly is adapted to attach to a jamb of the casement window (See Figure 4), the limiter arm preventing opening of the sash beyond a predefined range of travel less than the range of travel of the sash.  
Regarding claims 2 and 12, Nguyen discloses wherein the limiter arm defines at least one bend (See Figures 1-2, area of element 150).  
 Regarding claims 3 and 13, Nguyen discloses wherein the limiter arm defines a first aperture proximate a proximal end and defines a second aperture proximate a distal end (See Figures 1 and 2), the pivot stud being received in the first aperture and the projecting stud being received in the second aperture (See Figures 1 and 2). sufficient clearance being provided between an inner edge of the first aperture and an outer surface of the pivot stud, and sufficient clearance being provided between an inner edge of the 18Attorney Docket No. 74306.449 second aperture and an outer surface of the projecting stud so that the limiter arm is enabled to rotate out-of-plane relative to a plane defined by the limiter arm (See Figures 1-6, Examiner notes that “sufficient clearance” is provided for rotation of element 104. Additionally, element 104 is a three-dimensional object and is considered to “define” numerous “planes”).  
Regarding claims 6 and 16, Nguyen discloses wherein the traveler is a slider (Figure 2, element 158, See column 8, lines 19-20, “engagement structure 156 may be slide wheel 158 that is rotatable on axle 160”).
Regarding claims 7 and 17, Nguyen discloses wherein the traveler is a roller (Figure 2, element 158, See column 8, lines 19-20, “engagement structure 156 may be slide wheel 158 that is rotatable on axle 160”).
Regarding claims 8 and 18, Nguyen discloses wherein the track defines a generally c-shaped channel, the traveler being slidably received in the channel (See at least Figure 2, element 106 defines at least “a generally c-shaped channel”).  
Regarding claims 9 and 19, Nguyen discloses wherein the track assembly includes at least one stop (Figure 6, element 176) to prevent the traveler from disengaging from the track.
Regarding claim 11, Nguyen discloses a casement window comprising: 19Attorney Docket No. 74306.449 a frame including a top sill, a bottom sill, and a pair of jambs, the frame defining an opening (See Figure 3); a sash (Figure 4, element 114) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails: and a sash limiter assembly comprising: an attachment bracket (Figure 1, element 102) having a pivot stud (Figures 1-2, at least element 144) projecting therefrom, the attachment bracket mounted on one of the side rails of the sash (See Figure 4); a track assembly including a track (Figure 5, element 106) and a traveler (Figure 2, at least element 156), the traveler slidably received by the track, the traveler presenting a projecting stud, the track mounted on one of the jambs of the frame (See Figure 5); and a limiter arm (Figure 1, element 104) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash.  
Claims 1, 9-11, and 19-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Stevens et al. (US 2,760,805) (hereinafter Stevens).
Regarding claims 1 and 11, Stevens discloses a casement window comprising: 19Attorney Docket No. 74306.449 a frame (See Figures 1-3) including a top sill, a bottom sill, and a pair of jambs, the frame defining an opening; a sash (See Figures 1-3) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails: and a sash limiter assembly comprising: an attachment bracket (Figure 1, element 3) having a pivot stud (Figure 1, element 7) projecting therefrom, the attachment bracket mounted on one of the side rails of the sash; a track assembly including a track (Figure 3, element 11) and a traveler (Figures 1-3, element 14), the traveler slidably received by the track, the traveler presenting a projecting stud, the track mounted on one of the jambs of the frame (Examiner notes that the “track” of Stevens is mounted to the frame via at least element 14); and a limiter arm (Figure 3, element 8) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash.  
Regarding claims 9 and 19, Stevens discloses wherein the track assembly includes at least one stop (Figures 1-2, element 14) to prevent the traveler from disengaging from the track.  
Regarding claims 10 and 20, Stevens discloses wherein the stop is a fastener attaching the track to the jamb (Figures 1-3, element 14 is a “fastener” that attaches the track to the jamb).


Claims 21, 24-27, 29, and 32-35 are rejected under 35 U.S.C. 102a1 as being anticipated by Zhang (US 2013/0283696).
Regarding claims 21 and 29, Zhang discloses a casement window comprising: a frame including a top sill, a bottom sill, and a pair of jambs (Figure 3, element 14), the frame defining an opening; a sash (Figure 3, element 19) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails; and a sash limiter assembly (Figure 3, element 10) comprising: 23Attorney Docket No. 74306.449 an attachment bracket (Figures 3-6, bracket mounted on element 14 in area of element 13) having a pivot stud (Figure 3, element 12) projecting therefrom, the attachment bracket mounted on the bottom sill of the frame, a track assembly including a track (Figures 1-6, element 18) and a traveler (Figure 2, element 15), the traveler slidably received by the track, the traveler presenting a projecting stud (See Figure 2), the track assembly mounted on the bottom rail of the sash; and a limiter arm (Figure 2, element 11) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash.
Regarding claims 24 and 32, Zhang discloses wherein the traveler is a slider.  
Regarding claims 25 and 33, Zhang discloses wherein the traveler is a roller.
Regarding claims 26 and 34, Zhang discloses wherein the track defines a generally c-shaped channel, the traveler being slidably received in the channel.  
Regarding claims 27 and 35, Zhang discloses wherein the track assembly includes at least one stop (Figure 5, element 20) to prevent the traveler from disengaging from the track.  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 8,505,240) (hereinafter Nguyen) in view of Muir (US 2003/0075656)
Regarding claims 4-5 and 14-15, Although the projecting stud of Nguyen does fasten the limiter arm to the traveler, the projecting stud does not explicitly receive a security screw with a hexalobular drive to fasten the limiter arm to the traveler.  Muir, however, teaches that it is known in the art to configure a sash limiter assembly that uses a security screw with a hexagonal drive (See at least Figures 7-8, element 120) to fasten a limiter arm and a bracket (See at least Figures 4 and 15-18, elements 110 and 120, See at least paragraphs [0024-0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the limiter arm to the traveler via a screw, since screws are extremely well known in the art for use in fastening structural elements together, and a security screw would function as intended for the purposes of Nguyen. Additionally, a security screw such as that taught by Muir would additionally provide enhanced security by requiring a specific driver for manipulation of the screw, which would be desirable for particular applications. 
Examiner further notes that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143




Claims 21, 24-27, 29, and 32-35 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 8,505,240) (hereinafter Nguyen) in view of Zhang (US 2013/0283696).
Regarding claims 21 and 29, Nguyen discloses a casement window comprising: 19Attorney Docket No. 74306.449 a frame including a top sill, a bottom sill, and a pair of jambs, the frame defining an opening (See Figure 3); a sash (Figure 4, element 114) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails: and a sash limiter assembly comprising: an attachment bracket (Figure 1, element 102) having a pivot stud (Figures 1-2, at least element 144) projecting therefrom, the attachment bracket mounted on one of the side rails of the sash (See Figure 4); a track assembly including a track (Figure 5, element 106) and a traveler (Figure 2, at least element 156), the traveler slidably received by the track, the traveler presenting a projecting stud, the track mounted on one of the jambs of the frame (See Figure 5); and a limiter arm (Figure 1, element 104) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash.  
Although the attachment bracket and track of Nguyen are mounted on one of the side rails of the sash and on one of the jambs of the frame, respectively, rather than the attachment bracket being mounted on the bottom sill of the frame and the track assembly being mounted on the bottom rail of the sash, Zhang teaches that it is known in the art to configure a casement window comprising: a frame including a top sill, a bottom sill, and a pair of jambs (Figure 3, element 14), the frame defining an opening; a sash (Figure 3, element 19) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails; and a sash limiter assembly (Figure 3, element 10) comprising: 23Attorney Docket No. 74306.449 an attachment bracket (Figures 3-6, bracket mounted on element 14 in area of element 13) having a pivot stud (Figure 3, element 12) projecting therefrom, the attachment bracket mounted on the bottom sill of the frame, a track assembly including a track (Figures 1-6, element 18) and a traveler (Figure 2, element 15), the traveler slidably received by the track, the traveler presenting a projecting stud (See Figure 2), the track assembly mounted on the bottom rail of the sash; and a limiter arm (Figure 2, element 11) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casement window of Nguyen such the sash limiter assembly is repositioned  and configured such that the attachment bracket mounted on the bottom sill of the frame and the track assembly mounted on the bottom rail of the sash, since this repositioning of the sash limiter assembly would be preferred in various window configurations and since this configuration would function as intended for the purpose of Nguyen. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casement window of Nguyen such the sash limiter assembly is repositioned  and configured such that the attachment bracket mounted on the bottom sill of the frame and the track assembly mounted on the bottom rail of the sash since it has been held that rearranging parts of an invention involves only routine skill in the art, and since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)). 
Regarding claims 24 and 32, Nguyen discloses wherein the traveler is a slider (Figure 2, element 158, See column 8, lines 19-20, “engagement structure 156 may be slide wheel 158 that is rotatable on axle 160”).
Regarding claims 25 and 33, Nguyen discloses wherein the traveler is a roller (Figure 2, element 158, See column 8, lines 19-20, “engagement structure 156 may be slide wheel 158 that is rotatable on axle 160”).
Regarding claims 26 and 34, Nguyen discloses wherein the track defines a generally c-shaped channel, the traveler being slidably received in the channel (See at least Figure 2, element 106 defines at least “a generally c-shaped channel”).  
Regarding claims 27 and 35, Nguyen discloses wherein the track assembly includes at least one stop (Figure 6, element 176) to prevent the traveler from disengaging from the track.


Claims 22-23 and 30-31are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 8,505,240) (hereinafter Nguyen) in view of Zhang (US 2013/0283696) and further in view of Muir (US 2003/0075656)
Regarding claims 22-23, and 30-31, Although the projecting stud of Nguyen does fasten the limiter arm to the traveler, the projecting stud does not explicitly receive a security screw with a hexalobular drive to fasten the limiter arm to the traveler.  Muir, however, teaches that it is known in the art to configure a sash limiter assembly that uses a security screw with a hexagonal drive (See at least Figures 7-8, element 120) to fasten a limiter arm a bracket (See at least Figures 4 and 15-18, elements 110 and 120, See at least paragraphs [0024-0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the limiter arm to the traveler via a screw, since screws are extremely well known in the art for use in fastening structural elements together, and a security screw would function as intended for the purposes of Nguyen. Additionally, a security screw such as that taught by Muir would additionally provide enhanced security by requiring a specific driver for manipulation of the screw, which would be desirable for particular applications. 
Examiner further notes that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 10 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 8,505,240) (hereinafter Nguyen) in view of Delaske (US 5,711,052).
Regarding claims 10 and 20, Nguyen lacks wherein the stop is a fastener attaching the track to the sash.  Delaske, however, teaches that it is known in the art to configure a window sash limiter that includes a track assembly including a track (Figure 1, element 12) and a traveler, the traveler slidably received by the track, and a limiter arm (Figure 1, elements 22, 23, 24, 26), and wherein the track assembly includes at least one stop to prevent the traveler from disengaging from the track and wherein the stop is a fastener attaching the track to the sash (See Figure 1-3, combination of at least elements 30 and 16, column 2, lines 47-53 “The base portion 32 is insertable to the track guide channel 18. The base portion screwholes 34 are alignable with a track slot 14 and securable to the track 18 by a screw 16”, and column 2, lines 30-35 “A track 12 with slots 14 and hinge anchoring hole 15 is mounted to a window frame by screws 16 which extend through slots 14 into the window frame.”.  Examiner notes that screw (element 16) is considered to be a portion of the stop assembly. Additionally, the screw (element 16) both mounts element 30 to element 12, and connects element 12 to the frame. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stop device of Nguyen such that it is configured in the manner taught by Delaske, including an adjustable end stop and mounting screw, as this would provide an adjustable end stop with a reliable and robust connection to the underlying substrate, which would be found desirable to potential consumers due to the adjustability of the stop and the additional secure fastening structure. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143



Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Nguyen et al. (US 8,505,240) (hereinafter Nguyen) in view of Zhang (US 2013/0283696) and further in view of Delaske (US 5,711,052).
Regarding claims 28 and 36, Nguyen lacks wherein the stop is a fastener attaching the track to the sash.  Delaske, however, teaches that it is known in the art to configure a window sash limiter that includes a track assembly including a track (Figure 1, element 12) and a traveler, the traveler slidably received by the track, and a limiter arm (Figure 1, elements 22, 23, 24, 26), and wherein the track assembly includes at least one stop to prevent the traveler from disengaging from the track and wherein the stop is a fastener attaching the track to the sash (See Figure 1-3, combination of at least elements 30 and 16, column 2, lines 47-53 “The base portion 32 is insertable to the track guide channel 18. The base portion screwholes 34 are alignable with a track slot 14 and securable to the track 18 by a screw 16”, and column 2, lines 30-35 “A track 12 with slots 14 and hinge anchoring hole 15 is mounted to a window frame by screws 16 which extend through slots 14 into the window frame.”.  Examiner notes that screw (element 16) is considered to be a portion of the stop assembly. Additionally, the screw (element 16) both mounts element 30 to element 12, and connects element 12 to the frame. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stop device of Nguyen such that it is configured in the manner taught by Delaske, including an adjustable end stop and mounting screw, as this would provide an adjustable end stop with a reliable and robust connection to the underlying substrate, which would be found desirable to potential consumers due to the adjustability of the stop and the additional secure fastening structure. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 22-23 and 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (US 2013/0283696) in view of Muir (US 2003/0075656)
Regarding claims 22-23, and 30-31, Although the projecting stud of Zhang does fasten the limiter arm to the traveler, the projecting stud does not explicitly receive a security screw with a hexalobular drive to fasten the limiter arm to the traveler.  Muir, however, teaches that it is known in the art to configure a sash limiter assembly that uses a security screw with a hexagonal drive (See at least Figures 7-8, element 120) to fasten a limiter arm a bracket (See at least Figures 4 and 15-18, elements 110 and 120, See at least paragraphs [0024-0025]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fasten the limiter arm to the traveler via a screw, since screws are extremely well known in the art for use in fastening structural elements together, and a security screw would function as intended for the purposes of Zhang. Additionally, a security screw such as that taught by Muir would additionally provide enhanced security by requiring a specific driver for manipulation of the screw, which would be desirable for particular applications. 
Examiner further notes that all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 28 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over
Zhang (US 2013/0283696) in view of Delaske (US 5,711,052).
Regarding claims 28 and 36, Zhang lacks wherein the stop is a fastener attaching the track to the jamb, and wherein the stop is a fastener attaching the track to the sash. Delaske, however, teaches that it is known in the art to configure a window sash limiter that includes a track assembly including a track (Figure 1, element 12) and a traveler, the traveler slidably received by the track, and a limiter arm (Figure 1, elements 22, 23, 24, 26), and wherein the track assembly includes at least one stop to prevent the traveler from disengaging from the track and wherein the stop is a fastener attaching the track to the sash (See Figure 1-3, combination of at least elements 30 and 16, column 2, lines 47-53 “The base portion 32 is insertable to the track guide channel 18. The base portion screwholes 34 are alignable with a track slot 14 and securable to the track 18 by a screw 16”, and column 2, lines 30-35 “A track 12 with slots 14 and hinge anchoring hole 15 is mounted to a window frame by screws 16 which extend through slots 14 into the window frame.”.  Examiner notes that screw (element 16) is considered to be a portion of the stop assembly. Additionally, the screw (element 16) both mounts element 30 to element 12, and connects element 12 to the frame.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stop device of Zhang such that it is configured in the manner taught by Delaske, including an adjustable end stop and mounting screw, as this would provide an adjustable end stop with a reliable and robust connection to the underlying substrate, which would be found desirable to potential consumers due to the adjustability of the stop and the additional secure fastening structure. Additionally, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, or substituted one known element for another, using known methods with no change in their respective functions. Such a combination or substitution would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected. MPEP 2143


Claims 21, 27-28, 29, and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Stevens et al. (US 2,760,805) (hereinafter Stevens) in view of Zhang (US 2013/0283696).
Regarding claims 21 and 29, Stevens discloses a casement window comprising: a frame (See Figures 1-3) including a top sill, a bottom sill, and a pair of jambs, the frame defining an opening; a sash (See Figures 1-3) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails; and a sash limiter assembly comprising: 23Attorney Docket No. 74306.449 an attachment bracket (Figure 1, element 3) having a pivot stud (Figure 1, element 7) projecting therefrom,; a track assembly including a track (Figure 3, element 11) and a traveler (Figures 1-3, element 14), the traveler slidably received by the track, the traveler presenting a projecting stud; and a limiter arm  (Figure 3, element 8) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash. Although the attachment bracket and track of Stevens are mounted on one of the side rails of the sash and on one of the jambs of the frame, respectively, rather than the attachment bracket being mounted on the bottom sill of the frame and the track assembly being mounted on the bottom rail of the sash, Zhang teaches that it is known in the art to configure a casement window comprising: a frame including a top sill, a bottom sill, and a pair of jambs (Figure 3, element 14), the frame defining an opening; a sash (Figure 3, element 19) hinged to the frame and pivotally shiftable along a range of travel between a closed position wherein the sash closes the opening and a fully open position wherein the sash is clear of the opening, the sash including a top rail, a bottom rail, and a pair of side rails; and a sash limiter assembly (Figure 3, element 10) comprising: 23Attorney Docket No. 74306.449 an attachment bracket (Figures 3-6, bracket mounted on element 14 in area of element 13) having a pivot stud (Figure 3, element 12) projecting therefrom, the attachment bracket mounted on the bottom sill of the frame, a track assembly including a track (Figures 1-6, element 18) and a traveler (Figure 2, element 15), the traveler slidably received by the track, the traveler presenting a projecting stud (See Figure 2), the track assembly mounted on the bottom rail of the sash; and a limiter arm (Figure 2, element 11) pivotally coupled to the pivot stud and pivotally coupled to the projecting stud of the traveler, wherein when the sash is shifted from the closed position to the open position, the traveler slides along the track and the limiter arm pivots about the pivot stud and the projecting stud, and the limiter arm prevents opening of the sash beyond a predefined range of travel less than the range of travel of the sash. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casement window of Stevens such the sash limiter assembly is repositioned  and configured such that the attachment bracket mounted on the bottom sill of the frame and the track assembly mounted on the bottom rail of the sash, since this repositioning of the sash limiter assembly would be preferred in various window configurations and since this configuration would function as intended for the purpose of Stevens. Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the casement window of Stevens such the sash limiter assembly is repositioned  and configured such that the attachment bracket mounted on the bottom sill of the frame and the track assembly mounted on the bottom rail of the sash since it has been held that rearranging parts of an invention involves only routine skill in the art, and since it has been held that changes in shape, form, or configuration of components of a device are obvious absent persuasive evidence that the particular shape, form, or configuration would be found significant to a person of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Such modifications are not critical to the design and would have produced no unexpected results. In addition, the prior art element performs the function specified in the claim in substantially the same manner as the function is performed by the corresponding element described in the specification, and such structure are considered art recognized equivalent structures and would have functional at least equally as well. It would have been obvious to modify the device in this way for the purpose of providing an alternative arrangement that would have functioned at least equally as well, and since it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of results (MPEP 2143(E)). 
Regarding claims 27 and 35, Stevens discloses wherein the track assembly includes at least one stop (Figures 1-2, element 14) to prevent the traveler from disengaging from the track.  
Regarding claims 28 and 36, Stevens discloses wherein the stop is a fastener attaching the track to the jamb (Figures 1-3, element 14 is a “fastener” that attaches the track to the jamb).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN B REPHANN whose telephone number is (571)270-7318. The examiner can normally be reached Monday-Friday 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN B REPHANN/Examiner, Art Unit 3634